1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     DAVID BOLLINGER ,                                 Case No. 2:98-cv-01263-MMD-BNW
7                                  Petitioner,                       ORDER
             v.
8
      WILLIAM GITTERE , et al.,
9
                               Respondents.
10

11          In this capital habeas corpus action, Respondents were due on June 1, 2021, to

12   file their supplemental answer responding to Petitioner David Bollinger’s Claim 7D. (ECF

13   No. 298.) On June 1, 2021, Respondents filed a motion for extension of time (ECF No.

14   299), requesting a 45-day extension of time, to July 16, 2021, to file their supplemental

15   answer. This would be the first extension of this deadline. Respondents’ counsel states

16   that the extension of time is necessary primarily because of her obligations in other cases.

17   Petitioner does not oppose the motion for extension of time. The Court finds that

18   Respondents’ motion for extension of time is made in good faith and not solely for the

19   purpose of delay, and that there is good cause for the extension of time requested.

20          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

21   299) is granted. Respondents will have until and including July 16, 2021, to file their

22   supplemental answer, responding to Petitioner David Bollinger’s Claim 7D. In all other

23   respects, the schedule for further proceedings set forth in the order entered March 31,

24   2020 (ECF No. 292) will remain in effect.

25          DATED THIS 2nd Day of June 2021.

26
27
                                                 MIRANDA M. DU
28                                               CHIEF UNITED STATES DISTRICT JUDGE
